

EXHIBIT 10.10
CONFIDENTIAL TREATMENT REQUESTED
--
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 
 

 
FIRST AMENDMENT
TO
INGOT AND WAFER SUPPLY AGREEMENT
 

 
THIS FIRST AMENDMENT TO INGOT AND WAFER SUPPLY AGREEMENT (the “Amendment”) is
made as of May 13, 2008, by and between SUNPOWER CORPORATION (“SunPower”), a
Delaware corporation, and JIAWEI SOLARCHINA CO., LTD. (“Jiawei”), a Chinese
company.
 
WHEREAS, SunPower and Jiawei previously entered into that certain Ingot and
Wafer Supply Agreement (the “Original Agreement”) dated December 3, 2007;
 
WHEREAS, SunPower and Jiawei desire to amend the Original Agreement as set forth
herein;
 
NOW, THEREFORE, FOR VALUABLE CONSIDERATION, including, without limitation, the
covenants set forth herein, SunPower and Jiawei hereby agree as follows:
 
1.
Section 3.3.  The following new Subsection 3.3 is added to the end of Section 3
of the Original Agreement:

 
 
3.3
* * *

 
3.
Miscellaneous.  Except as amended hereby, the Original Agreement shall continue
in full force and effect.

 
IN WITNESS WHEREOF, SunPower and Jiawei have executed this Amendment as of the
date first above written.
 
 


SUNPOWER CORPORATION, 
a Delaware corporation
   
 JIAWEI SOLARCHINA CO., LTD.,
a Chinese company
 
 
By: /s/ Jon Whiteman 
   
By: /s/ Ding Kong Xian
 
Name: Jon Whiteman
   
Name: Ding Kong Xian
 
Title: VP Strategic Supply
5-14-08  
   
Title: President 
5-14-08
 










*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
